DETAILED ACTION
	This is a non-final office action on the merits.  Claims 1-25 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020 is being considered by the examiner.
Non-English foreign documents have been considered in as much as the drawings and translated portions provided therein (See MPEP 609).

Claim Objections
Claims 15-22 objected to because of the following informalities:  “Robot apparatus according to claim” should be “The robot apparatus according to claim” to make claim dependency clear.  Appropriate correction is required.

Claims 1-25 objected to because the amendment to the claims filed on 10/22/2020 does not comply with the requirements of 37 CFR 1.121(c) because: 
there are two set of claims filed on 10/22/2020.  Which ever is the amended set of claims needs to have proper statuses and markings.
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
assessment unit, environment information setting unit, control unit in claim 1;
environment information deletion unit in claim 12;
operation planning unit in claim 16;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-22, 23-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a sensor" .  As claim 1 previously introduced “a sensor”, it is not known if these two instance of “a sensor” are the same or not.  In addition, all subsequent recitations of “the sensor” is indefinite as to which instance they are referring to.
Claim 23 recites the limitation "the environment sensor".  It is not known what environment sensor this is referring to.  In addition there is insufficient antecedent basis for this limitation in the claim.

All dependent claims of this claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 24 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 25 is claiming computer software, or software per se.  See MPEP 2106.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-19, 21-23 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hattori et al. (US 20090208094).
Regarding claims 1 and 23, Hattori et al. teaches:
A control apparatus comprising: 
an assessment unit configured to assess whether or not a relevant element is represented by environment information newly acquired from a sensor (at least figs. 1-3, [0036]-[0051] discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”); 
an environment information setting unit configured, in a case where the assessment unit has assessed that the relevant element is represented by a portion of the environment information, to select, in place of at least the portion of the environment information newly acquired from the sensor, acquired-in-advance environment information in which the relevant element is assessed not to be included (at least figs. 1-3, [0036]-[0051] discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”); and 
a control unit configured to execute a control function in dependence upon the environment information (at least figs. 1-3, [0036]-[0051] discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”;          [0050-[0051]);

Regarding claim 2, Hattori et al. teaches:
wherein the assessment unit is configured to assess whether or not the relevant element is represented by the environment information on the basis of: shape approximation information in which a position and a shape of the relevant element are approximated; and the environment information (at least figs. 1-3, [0036]-[0051] discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”;   in particular at least [0046] discuss “If it is determined that a part of the body of the robot 1 exists in the field of view, matching between the body model of the robot 1 and the environment data generated by the environment restoration portion 102 is carried out in order to specify the area in the environment data where the image of the arm portion 12 is contained (step S104). Specifically, matching is carried out between three dimensional shape data of the arm portion 12 that is stored in advance in the robot 1 and the environment data in order to specify the area in the environment data where the image of the arm portion 12 is contained”);

Regarding claim 3, Hattori et al. teaches:
wherein the assessment unit is responsive to information defining a current position of the relevant element relative to the sensor; and 
wherein, in a case where the environment information is represented by a space defined by the shape approximation information at a position dependent upon the information defining the current position of the relevant element relative to the sensor, the assessment unit is configured to assess that the relevant element is represented by the environment information;
 (at least figs. 1-3, [0036]-[0051] discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”;                   in particular at least [0045]-[0046] discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101”;  “If it is determined that a part of the body of the robot 1 exists in the field of view, matching between the body model of the robot 1 and the environment data generated by the environment restoration portion 102 is carried out in order to specify the area in the environment data where the image of the arm portion 12 is contained (step S104). Specifically, matching is carried out between three dimensional shape data of the arm portion 12 that is stored in advance in the robot 1 and the environment data in order to specify the area in the environment data where the image of the arm portion 12 is contained”);

Regarding claim 4, Hattori et al. teaches:
wherein the assessment unit is configured to detect, in the environment information, the presence of a shape approximation representing a simple shape including the relevant element (at least figs. 1-3, [0036]-[0051] discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”;                   in particular at least [0045]-[0046] discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101”;  “If it is determined that a part of the body of the robot 1 exists in the field of view, matching between the body model of the robot 1 and the environment data generated by the environment restoration portion 102 is carried out in order to specify the area in the environment data where the image of the arm portion 12 is contained (step S104). Specifically, matching is carried out between three dimensional shape data of the arm portion 12 that is stored in advance in the robot 1 and the environment data in order to specify the area in the environment data where the image of the arm portion 12 is contained”;   [0044]-[0045] discuss “Note that the body model means a model geometrically representing the body of the robot 1, and is expressed by joints and links connecting between the joints. The body model has the same degrees of freedom and the same constraint conditions as those of the actual robot 1…  At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made based on the position and the attitude of the robot 1 calculated at the step S102. This decision can be made by determining the intersections between a group of convex polygons formed by the body model and square pyramid shaped polygons created by the field angle of the visual sensor 101”);

Regarding claim 5, Hattori et al. teaches:
wherein the shape approximation information represents a physical shape of the outline of the relevant element surrounded by a margin region (at least figs. 1-3, [0036]-[0051] discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”;                   in particular at least [0045]-[0046] discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101”;  “If it is determined that a part of the body of the robot 1 exists in the field of view, matching between the body model of the robot 1 and the environment data generated by the environment restoration portion 102 is carried out in order to specify the area in the environment data where the image of the arm portion 12 is contained (step S104). Specifically, matching is carried out between three dimensional shape data of the arm portion 12 that is stored in advance in the robot 1 and the environment data in order to specify the area in the environment data where the image of the arm portion 12 is contained”;   [0044]-[0045] discuss “Note that the body model means a model geometrically representing the body of the robot 1, and is expressed by joints and links connecting between the joints. The body model has the same degrees of freedom and the same constraint conditions as those of the actual robot 1”;    a geometric shape would have an outline, and the outline also read on margin;    fig. 1 shows shapes with outlines, and outlines are margins);

Regarding claim 6, Hattori et al. teaches:
wherein the environment information setting unit is configured to select, in place of at least the portion of the environment information newly acquired from the sensor, the most recent acquired-in-advance environment information for which the assessment unit assessed that the relevant element was not represented by the portion of the environment information (at least figs. 1-3, [0036]-[0051] discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”;  as there is one range data of a surrounding area that does not contain the image of the arm portion 12, it is the most recent);      

Regarding claim 8, Hattori et al. teaches:
wherein the portion of the environment information is a region of shape approximation information in which a position and a shape of the relevant element are approximated (at least figs. 1-3, [0036]-[0051] discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”;                   in particular at least [0045]-[0046] discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101”;  “If it is determined that a part of the body of the robot 1 exists in the field of view, matching between the body model of the robot 1 and the environment data generated by the environment restoration portion 102 is carried out in order to specify the area in the environment data where the image of the arm portion 12 is contained (step S104). Specifically, matching is carried out between three dimensional shape data of the arm portion 12 that is stored in advance in the robot 1 and the environment data in order to specify the area in the environment data where the image of the arm portion 12 is contained”;   [0044]-[0045] discuss “Note that the body model means a model geometrically representing the body of the robot 1, and is expressed by joints and links connecting between the joints. The body model has the same degrees of freedom and the same constraint conditions as those of the actual robot 1…  At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made based on the position and the attitude of the robot 1 calculated at the step S102. This decision can be made by determining the intersections between a group of convex polygons formed by the body model and square pyramid shaped polygons created by the field angle of the visual sensor 101”);

Regarding claim 9, Hattori et al. teaches:
wherein the portion of the environment information is a region hidden by the relevant element (at least figs. 1-3, [0036]-[0051] discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”;     [0045] discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made based on the position and the attitude of the robot 1 calculated at the step S102. This decision can be made by determining the intersections between a group of convex polygons formed by the body model and square pyramid shaped polygons created by the field angle of the visual sensor 101”);    

Regarding claim 10, Hattori et al. teaches:
wherein the portion of the environment information is a region where the relevant element is assessed to be included and a region hidden by the relevant element (at least figs. 1-3, [0036]-[0051] discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”;     [0045] discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made based on the position and the attitude of the robot 1 calculated at the step S102. This decision can be made by determining the intersections between a group of convex polygons formed by the body model and square pyramid shaped polygons created by the field angle of the visual sensor 101”);    

Regarding claim 11, Hattori et al. teaches:
wherein the portion of the environment information is an entire region for which environment information has been acquired by the sensor (at least figs. 1-3, [0036]-[0051] discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”;     [0045] discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made based on the position and the attitude of the robot 1 calculated at the step S102. This decision can be made by determining the intersections between a group of convex polygons formed by the body model and square pyramid shaped polygons created by the field angle of the visual sensor 101”);    

Regarding claim 12, Hattori et al. teaches:
an environment information deletion unit configured to delete the environment information of at least the portion of the newly acquired environment information (at least figs. 1-3, [0036]-[0051] discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”);    

Regarding claim 13, Hattori et al. teaches:
wherein the environment information setting unit is configured to select the acquired-in- advance environment information to replace the deleted environment information (at least figs. 1-3, [0036]-[0051] discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”);    

Regarding claim 14, Hattori et al. teaches:
Robot apparatus comprising (at least figs. 1-3, [0036]-[0051] discuss robot 1, body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”): 
as applied to claim 1, control apparatus according to claim 1;
a sensor configured to provide environment information; wherein the sensor is an object recognition sensor configured to recognize a subject (at least figs. 1-3, [0036]-[0051] discuss robot 1, discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”;   [0037]-[0039] discuss “The robot 1 in accordance with this embodiment acquires range image data by the visual sensor 101, and recognizes the position and the attitude of a target object 50 to be grasped by using the acquired range image data. … In FIG. 2, the visual sensor 101 acquires three dimensional point group data (range image data) of the external environment of the robot 1 as described above. Specifically, the visual sensor 101 acquires the range image data by using an active range sensor such as a laser range finder. Incidentally, the visual sensor 101 may include plural cameras having image pickup devices such as CCD image sensors or COMS image sensors, and generate the range image data by using the image data captured by these plural cameras. Specifically, the visual sensor 101 detects corresponding points from the image data captured by these plural cameras, and restores three dimensional positions of the corresponding points by stereographic view”);    

Regarding claim 15, Hattori et al. teaches:
wherein the sensor is a distance measuring sensor configured to measure a distance to the subject (at least figs. 1-3, [0036]-[0051] discuss robot 1, discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”;   [0037]-[0039] discuss “The robot 1 in accordance with this embodiment acquires range image data by the visual sensor 101, and recognizes the position and the attitude of a target object 50 to be grasped by using the acquired range image data. … In FIG. 2, the visual sensor 101 acquires three dimensional point group data (range image data) of the external environment of the robot 1 as described above. Specifically, the visual sensor 101 acquires the range image data by using an active range sensor such as a laser range finder. Incidentally, the visual sensor 101 may include plural cameras having image pickup devices such as CCD image sensors or COMS image sensors, and generate the range image data by using the image data captured by these plural cameras. Specifically, the visual sensor 101 detects corresponding points from the image data captured by these plural cameras, and restores three dimensional positions of the corresponding points by stereographic view”);    

Regarding claim 16, Hattori et al. teaches:
an operation planning unit configured to generate an operation plan for the robot apparatus on as the control function in dependence upon the environment information (at least figs. 1-3, [0036]-[0051] discuss robot 1, discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”;   [0050]-[0051]);    

Regarding claim 17, Hattori et al. teaches:
wherein the operation planning unit is configured to calculate a distance to an obstacle on a basis of the environment information acquired from the sensor and the acquired-in-advance environment information, and to generate the operation plan on a basis of the distance to the obstacle (at least figs. 1-3, [0036]-[0051] discuss robot 1, discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”;   [0050]-[0051] discuss “ The path plan portion 106 calculates the position and the attitude of an object 50 by comparing the environment data corrected by the correction portion 105 and three dimensional shape data of the object 50, which is stored in the robot 1 in advance. Furthermore, the path plan portion 106 also calculates the positions of obstacles existing between the object 50 and the robot 1 by using the environment data. Furthermore, the path plan portion 106 calculates the movement path of the arm portion 12 to grasp the object 50 while evading the obstacles based on the calculated position and attitude of the object 50 and the calculated positions of the obstacles, and outputs the action information of the arm portion 12 to a control portion 107”);    

Regarding claim 18, Hattori et al. teaches:
wherein the assessment unit is responsive to information defining a current position of the relevant element relative to the sensor (at least figs. 1-3, [0036]-[0051] discuss robot 1, discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”); and 
wherein the operation planning unit is configured to calculate a distance between shape approximation information in which a position and a shape of the relevant element are approximated and an obstacle on a basis of the environment information acquired from the sensor and the acquired-in-advance environment information, and to generate the operation plan on a basis of the distance (at least figs. 1-3, [0036]-[0051] discuss robot 1, discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”;   [0050]-[0051] discuss “ The path plan portion 106 calculates the position and the attitude of an object 50 by comparing the environment data corrected by the correction portion 105 and three dimensional shape data of the object 50, which is stored in the robot 1 in advance. Furthermore, the path plan portion 106 also calculates the positions of obstacles existing between the object 50 and the robot 1 by using the environment data. Furthermore, the path plan portion 106 calculates the movement path of the arm portion 12 to grasp the object 50 while evading the obstacles based on the calculated position and attitude of the object 50 and the calculated positions of the obstacles, and outputs the action information of the arm portion 12 to a control portion 107”;                   [0037]-[0039] discuss “Incidentally, when the path plan for the arm portion 12 is carried out, the decision whether or not there is any obstacle between the object 50 and the arm portion 12 is made based on the range image data acquired by the visual sensor 101, and the path that reaches the object 50 while avoiding the obstacle is determined”;    [0044]-[0046] discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101”;  “If it is determined that a part of the body of the robot 1 exists in the field of view, matching between the body model of the robot 1 and the environment data generated by the environment restoration portion 102 is carried out in order to specify the area in the environment data where the image of the arm portion 12 is contained (step S104). Specifically, matching is carried out between three dimensional shape data of the arm portion 12 that is stored in advance in the robot 1 and the environment data in order to specify the area in the environment data where the image of the arm portion 12 is contained”;     thus the position of the arm portion, obstacles, and object 50 can be determined);    

Regarding claim 19, Hattori et al. teaches:
one or more movement actuators to move the robot apparatus (at least figs. 1-3, [0036]-[0051] discuss robot 1, discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”;   [0050]-[0051] discuss “ The path plan portion 106 calculates the position and the attitude of an object 50 by comparing the environment data corrected by the correction portion 105 and three dimensional shape data of the object 50, which is stored in the robot 1 in advance. Furthermore, the path plan portion 106 also calculates the positions of obstacles existing between the object 50 and the robot 1 by using the environment data. Furthermore, the path plan portion 106 calculates the movement path of the arm portion 12 to grasp the object 50 while evading the obstacles based on the calculated position and attitude of the object 50 and the calculated positions of the obstacles, and outputs the action information of the arm portion 12 to a control portion 107”;             discuss “control portion 107 also outputs a control signal that is used to operate the arm portion 12 in accordance with the movement path of the arm portion 12 determined by the path plan portion 106 to an arm drive portion 108. The arm drive portion 108 is a drive circuit to operate the actuator of the arm portion 12”); 
the control unit configured to control operation of the one or more movement actuators to move the robot apparatus on the basis of the operation plan (at least figs. 1-3, [0036]-[0051] discuss robot 1, discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”;   [0050]-[0051] discuss “ The path plan portion 106 calculates the position and the attitude of an object 50 by comparing the environment data corrected by the correction portion 105 and three dimensional shape data of the object 50, which is stored in the robot 1 in advance. Furthermore, the path plan portion 106 also calculates the positions of obstacles existing between the object 50 and the robot 1 by using the environment data. Furthermore, the path plan portion 106 calculates the movement path of the arm portion 12 to grasp the object 50 while evading the obstacles based on the calculated position and attitude of the object 50 and the calculated positions of the obstacles, and outputs the action information of the arm portion 12 to a control portion 107”;                   [0037]-[0039] discuss “Incidentally, when the path plan for the arm portion 12 is carried out, the decision whether or not there is any obstacle between the object 50 and the arm portion 12 is made based on the range image data acquired by the visual sensor 101, and the path that reaches the object 50 while avoiding the obstacle is determined”;    [0044]-[0046] discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101”;  “If it is determined that a part of the body of the robot 1 exists in the field of view, matching between the body model of the robot 1 and the environment data generated by the environment restoration portion 102 is carried out in order to specify the area in the environment data where the image of the arm portion 12 is contained (step S104). Specifically, matching is carried out between three dimensional shape data of the arm portion 12 that is stored in advance in the robot 1 and the environment data in order to specify the area in the environment data where the image of the arm portion 12 is contained”;     thus the position of the arm portion, obstacles, and object 50 can be determined);    

Regarding claim 21, Hattori et al. teaches:
the relevant element is an element relevant to the robot apparatus and movable with respect to the robot apparatus according to a current element position relative to the robot apparatus and controlled by the robot apparatus; 
the sensor has a current sensor position relative to the robot apparatus; and 
the assessment unit is configured to detect the information defining a current position of the relevant element relative to the sensor in response to the current element position and the current sensor position;
(at least figs. 1-3, [0036]-[0051] discuss robot 1, discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”;   [0050]-[0051] discuss “ The path plan portion 106 calculates the position and the attitude of an object 50 by comparing the environment data corrected by the correction portion 105 and three dimensional shape data of the object 50, which is stored in the robot 1 in advance. Furthermore, the path plan portion 106 also calculates the positions of obstacles existing between the object 50 and the robot 1 by using the environment data. Furthermore, the path plan portion 106 calculates the movement path of the arm portion 12 to grasp the object 50 while evading the obstacles based on the calculated position and attitude of the object 50 and the calculated positions of the obstacles, and outputs the action information of the arm portion 12 to a control portion 107”, discuss “The control portion 107 collects measurement information from internal sensors such as an encoder (not shown) and a joint angle sensor (not shown) that are provided in the robot 1 to detect the positions, the angles, the velocities, the angular velocities, and the likes of the head portion 10, the arm portion 12, and the wheels 132 and 133, and outputs control signals used to drive the head portion 10, the arm portion 12, and the wheels 132 and 133 to drive portions that drive these components. Furthermore, the control portion 107 also outputs a control signal that is used to operate the arm portion 12 in accordance with the movement path of the arm portion 12 determined by the path plan portion 106 to an arm drive portion 108”;                   [0037]-[0039] discuss “Incidentally, when the path plan for the arm portion 12 is carried out, the decision whether or not there is any obstacle between the object 50 and the arm portion 12 is made based on the range image data acquired by the visual sensor 101, and the path that reaches the object 50 while avoiding the obstacle is determined”);  

Regarding claim 22, Hattori et al. teaches:
wherein the relevant element is a constituent component of the robot apparatus (at least figs. 1-3, [0036]-[0051] discuss robot 1, discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”;   [0050]-[0051] discuss “ The path plan portion 106 calculates the position and the attitude of an object 50 by comparing the environment data corrected by the correction portion 105 and three dimensional shape data of the object 50, which is stored in the robot 1 in advance. Furthermore, the path plan portion 106 also calculates the positions of obstacles existing between the object 50 and the robot 1 by using the environment data. Furthermore, the path plan portion 106 calculates the movement path of the arm portion 12 to grasp the object 50 while evading the obstacles based on the calculated position and attitude of the object 50 and the calculated positions of the obstacles, and outputs the action information of the arm portion 12 to a control portion 107”, discuss “The control portion 107 collects measurement information from internal sensors such as an encoder (not shown) and a joint angle sensor (not shown) that are provided in the robot 1 to detect the positions, the angles, the velocities, the angular velocities, and the likes of the head portion 10, the arm portion 12, and the wheels 132 and 133, and outputs control signals used to drive the head portion 10, the arm portion 12, and the wheels 132 and 133 to drive portions that drive these components. Furthermore, the control portion 107 also outputs a control signal that is used to operate the arm portion 12 in accordance with the movement path of the arm portion 12 determined by the path plan portion 106 to an arm drive portion 108”;                   [0037]-[0039] discuss “Incidentally, when the path plan for the arm portion 12 is carried out, the decision whether or not there is any obstacle between the object 50 and the arm portion 12 is made based on the range image data acquired by the visual sensor 101, and the path that reaches the object 50 while avoiding the obstacle is determined”;  

Regarding claim 23, as best understood, the cited portions and rationale in rejection of claim 1 read on this claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7, 24-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (US 20090208094) as applied to claims 1 and 23 above, and further in view of Valpola (US 20130266205).

Regarding claim 6, Hattori et al. teaches:
wherein the environment information setting unit is configured to select, in place of at least the portion of the environment information newly acquired from the sensor, the most recent acquired-in-advance environment information for which the assessment unit assessed that the relevant element was not represented by the portion of the environment information;
wherein the environment information setting unit is configured to select, in place of at least the portion of the environment information newly acquired from the sensor, the acquired-in-advance environment information for which the assessment unit assessed that the relevant element was not represented by the portion of the environment information;
the acquired-in-advance environment information includes the most recent acquired-in-advance environment information;
(at least figs. 1-3, [0036]-[0051] discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”;  as there is one range data of a surrounding area that does not contain the image of the arm portion 12, it is the most recent);      
In addition and in the alternative, Valpola teaches:
the acquired-in-advance environment information includes the most recent acquired-in-advance environment information;
 (at least [0056] discuss “The recognition of objects from the camera image data can be implemented in an "on-line" fashion. New camera images are received from camera as time progresses”, discuss “The part of the image corresponding to the gripped object is thus easily recognized from the final image”) to easily recognize ([0056]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hattori et al. wherein the acquired-in-advance environment information includes the most recent acquired-in-advance environment information as taught by Valpola to easily recognize.

Regarding claim 7, Hattori et al. teaches:
wherein the environment information setting unit is configured to update the acquired-in-advance environment information to information for which the relevant element does not exist in a detection range of the sensor (at least figs. 1-3, [0036]-[0051] discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”);
Hattori et al. does not explicitly teach:
update includes sequentially update the acquired-in-advance environment information to information acquired on a time-series basis, and 
the environment information setting unit is configured to select, as the environment information, the most recent acquired-in-advance environment information obtained by the updating;
However, Valpola teaches:
update includes sequentially update the acquired-in-advance environment information to information acquired on a time-series basis, and 
the environment information setting unit is configured to select, as the environment information, the most recent acquired-in-advance environment information obtained by the updating;
 (at least [0056] discuss “The recognition of objects from the camera image data can be implemented in an "on-line" fashion. New camera images are received from camera as time progresses”, discuss “The part of the image corresponding to the gripped object is thus easily recognized from the final image”) to easily recognize ([0056]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hattori et al. wherein update includes sequentially update the acquired-in-advance environment information to information acquired on a time-series basis, and the environment information setting unit is configured to select, as the environment information, the most recent acquired-in-advance environment information obtained by the updating as taught by Valpola to easily recognize.

Regarding claim 24, Hattori et al. teaches:
as applied to claim 23, the method of claim 23 (at least figs. 1-3, [0036]-[0051] discuss body estimation portion 104 determining if arm is detected in image of visual sensor 101, discuss “At a step S103, the decision whether or not there is an image of the arm portion 12 in the field of view when the range image data is acquired by the visual sensor 101 is made”;  at least [0048]-[0049] discuss “A correction portion 105 corrects the environment data stored in the environment data storage portion 103 in accordance with the processing result of the body estimation portion 104. Specifically, it removes the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, so that the arm portion 12 is not detected as an obstacle in a path plan portion 106”; “the purpose of the correction of the environment data by the correction portion 105 is to remove the image of the arm portion 12 from the environment data, … For example, it may be carried out by removing the data corresponding to the area in the environment data which is determined to contain the image of the arm portion 12, or by replacing that data with the range data of a surrounding area that does not contain the image of the arm portion 12”);
Hattori et al. does not explicitly teach:
Computer software which, when executed by a computer, causes the computer to perform the method;
However, Valpola teaches:
Computer software which, when executed by a computer, causes the computer to perform the method (at least [0010]-[0016] [0041]-[0042] [0057]-[0058] [0085] [0099] [0101] [0103] discuss computer program embodied on a computer readable medium, the computer program comprising code for controlling a processor to execute a method, a computer program product or a computer program, which is embodied on a computer readable medium. The computer program or computer program product comprises code for controlling a processor to execute a method) to execute a method ([0010]-[0016] [0041]-[0042] [0057]-[0058] [0085] [0099] [0103]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hattori et al. with Computer software which, when executed by a computer, causes the computer to perform the method as taught by Valpola to execute a method.

Regarding claim 25, Hattori et al. in view of Valpola teaches:
as applied to claim 24, computer software according to claim 24
Hattori et al. does not explicitly teach:
A non-transitory machine-readable medium which stores computer software;
However, Valpola teaches:
A non-transitory machine-readable medium which stores computer software (at least [0010]-[0016] [0041]-[0042] [0057]-[0058] [0085] [0099] [0101] [0103] discuss computer program embodied on a computer readable medium, the computer program comprising code for controlling a processor to execute a method, a computer program product or a computer program, which is embodied on a computer readable medium. The computer program or computer program product comprises code for controlling a processor to execute a method) to execute a method ([0010]-[0016] [0041]-[0042] [0057]-[0058] [0085] [0099] [0103]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Hattori et al. with A non-transitory machine-readable medium which stores computer software as taught by Valpola to execute a method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664